Citation Nr: 0810673	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above claims.


FINDINGS OF FACT

1.  Hypertension was first manifested during the veteran's 
period of active service.

2.  Skin cancer has not been shown to be etiologically 
related to his period of active service; nor was it 
manifested to a compensable degree during any applicable 
presumptive period.

3.  A sleep disorder has not been shown to be etiologically 
related to his period of active service; nor was it 
manifested to a compensable degree during any applicable 
presumptive period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for the establishment of service connection 
for skin cancer are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

3.  The criteria for the establishment of service connection 
for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in May 2004, March 2006, and April 2007, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  He has been 
provided VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.  

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  Service connection for 
cardiovascular-renal disease may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2003).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that VA has 
issued several notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
specific disorders, based upon extensive scientific research.  
See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. 
Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

However, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

Hypertension

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

The service medical records include the report of the 
veteran's August 1967 induction examination.  Upon clinical 
evaluation, his heart and vascular system were normal.  His 
blood pressure was 132/74.  He denied a history of high blood 
pressure.  At the time of the February 1970 separation 
examination, his heart and vascular system were again normal.  
However, his blood pressure was 138/90.  He reported a 
history of having experienced high or low blood pressure.

Subsequent to service, private medical records from Madrona 
Family Medicine, P.S., dated from October 2000 to November 
2006, showed intermittent treatment for symptoms associated 
with hypertension.  Numerous elevated blood pressure readings 
were demonstrated during this time period.

A VA Agent Orange Protocol Examination report dated in August 
2004 included the veteran's report of a history of 
hypertension.  Blood pressure was 180/110, 168/110, and 
160/105.  The diagnosis was hypertensive cardiovascular 
disease with non-insulin-dependent diabetes mellitus, type 2.  
The hypertension was said to be secondary to the diabetes.

A private medical record from W. F., M.D., dated in May 2007, 
showed blood pressure readings of 160/100 and 160/90.

A VA examination report dated in March 2007 shows that the 
veteran reported a history of hypertension and diabetes 
mellitus, for which he had been treated with medication for 
about 12 years.  Blood pressure readings were 160/100, 
160/102, and 160/100.  The diagnosis was hypertension.  The 
examiner opined that following a review of the veteran's 
medical records, his hypertension was less likely caused by 
his diabetes.  The examiner indicated that it appeared that 
the veteran had hypertension for many years prior to the 
diabetes mellitus, to include in service in February 1970, at 
which time his blood pressure reading was 158/90.

While the August 2004 VA Agent Orange Protocol Examination 
and the March 2007 VA examination report appear to disagree 
as to whether the veteran's currently diagnosed hypertension 
is secondary to the service-connected diabetes mellitus, 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection for hypertension on a 
direct basis is warranted.  The evidence of elevated blood 
pressure readings during service, the intermittent post-
service elevated blood pressure readings, and the current 
diagnosis of hypertension, coupled with the VA examiner's 
opinion in March 2007 that the veteran had hypertension for 
many years, to include in service in February 1970, provide 
sufficient support to grant the veteran's claim for service 
connection for hypertension on a direct basis.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran's currently 
diagnosed hypertension was likely first manifested during his 
period of active service.  See Ashley, 6 Vet. App. at 59, 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for hypertension is granted.

Skin cancer

The veteran contends that he has skin cancer that is related 
to his period of active service.  He asserts that he was 
exposed to herbicides during his tour of duty in the Republic 
of Vietnam, and that this caused his current skin cancer. 

The veteran's August 1967 induction examination showed that 
his skin and lymphatics were normal.  He reported a history 
of skin diseases, but the examiner remarked that these 
complaints were related to a staph infection of the legs 
which had resolved.  At the time of his February 1970 
separation examination, his skin and lymphatics were again 
normal.  He reported a history of skin diseases.

Subsequent to service, private medical records from C. L. H., 
M.D., Ph.D., dated from April 2003 to September 2003, showed 
treatment of the veteran for lesions on his face and head.  
Diagnostic testing revealed assessments of squamous cell 
carcinoma, actinic keratosis, and hemangioma.

At the time of the August 2004 VA Agent Orange Protocol 
Examination, the veteran reported a history of skin cancer of 
the right cheek which had been excised in the spring of 2003.  
Physical examination revealed a two centimeter by eight 
millimeter keloid scar of the right cheek.  The diagnosis was 
squamous cell carcinoma of the right cheek, excised in 2003.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for skin cancer, 
assessed to be squamous cell carcinoma, has not been 
established.  Since the veteran served in Vietnam, his 
exposure to Agent Orange is presumed.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  However, squamous  cell carcinoma 
is not one of the diseases listed at 38 C.F.R. § 3.309(e) as 
being presumptively related to such exposure.  Therefore, 
service connection under the provisions of 38 C.F.R. § 
3.309(e) cannot be granted.  

While the veteran may still establish service connection for 
his skin cancer based on Agent Orange exposure by affirmative 
competent evidence showing such etiology (see Combee, supra), 
he has not presented any such competent evidence.  As skin 
cancer was not manifested in the first post service year, the 
chronic disease (for malignant tumors) presumptive provisions 
of 38 U.S.C.A. § 1112 do not apply.  

The Board has considered the veteran's statements in support 
of his claim that he has skin cancer as a result of his 
service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Additionally, there is no competent medical evidence of 
record relating the claimed skin cancer to service or to any 
incident therein.  The earliest medical evidence of the 
veteran's skin cancer is in 2003, more than 33 years after he 
was discharged from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Accordingly, the veteran's claim of entitlement to service 
connection for skin cancer  is denied.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for skin cancer.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 49.

Sleep disorder

The veteran contends that he has a sleep disorder that is 
related to his period of active service.  He asserts that he 
was exposed to herbicides during his tour of duty in the 
Republic of Vietnam, and that this caused his current sleep 
disorder. 

The veteran's service medical records are negative of any 
findings of a sleep disorder during his period of active 
service.  Neither his August 1967 induction examination nor 
the February 1970 separation examination refers to a sleep 
disorder.  He did not report a history of frequent trouble 
sleeping during either examination.  

Subsequent to service, the private medical records from 
Madrona Family Medicine, P.S., dated from October 2000 to 
November 2006, show intermittent treatment for symptoms 
associated with sleep apnea.  

A private medical record from North Kitsap ENT dated in May 
2001 shows that the veteran was evaluated for reported sleep 
apnea.  The impression was severe obstructive sleep apnea, 
currently undergoing treatment.

The August 2004 VA Agent Orange Protocol Examination report 
shows that the veteran reported having sleep apnea since 
2002.  The diagnosis was sleep apnea.

A VA psychiatric disorders examination report dated in March 
2007 shows that the veteran, in pertinent part, reported 
sleep impairment manifested by middle and terminal insomnia, 
wherein he would sleep four to five hours nightly.   The 
examiner concluded that the veteran's sleep problems were 
symptoms of his post-traumatic stress disorder and major 
depression, but not related to his appendectomy during 
service.

An addendum to the March 2007 VA psychiatric disorders 
examination report, also dated in March 2007, shows that the 
medical evidence of record was reviewed by the examiner in 
conjunction with formulating his opinion.  The examiner 
indicated that the veteran's sleep problems were likely the 
result of his sleep apnea, and that this was unrelated to his 
military experiences.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a sleep disorder 
has not been established.  Sleep apnea is not one of the 
diseases listed at 38 C.F.R. § 3.309(e) as being 
presumptively related to such exposure.  Therefore, service 
connection under the provisions of 38 C.F.R. § 3.309(e) 
cannot be granted.

The Board has considered the veteran's statements in support 
of his claim that he has a sleep disorder as a result of his 
service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley, 7 Vet. App. at 379;  Espiritu, 2 Vet. App. at 495.

Additionally, there is no competent medical evidence of 
record relating the claimed sleep disorder to service or to 
any incident therein.  The earliest medical evidence of the 
veteran's sleep disorder is in 2000, more than 30 years after 
he was discharged from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson, 230 F.3d at 1333.

Accordingly, the veteran's claim of entitlement to service 
connection for a sleep disorder is denied.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a sleep disorder.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.




ORDER

Service connection for hypertension is granted.

Service connection for skin cancer is denied.

Service connection for a sleep disorder is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


